DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/19/2019. The applicant claims Domestic priority to an International application filed on 12/14/2017. The applicant submits four Information Disclosure Statements dated 06/19/2019, 06/24/2020, 09/09/2020, and 08/19/2021. Claims 1 – 25 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 31, 32, 36, 37, 40, 41, 45, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “abnormality” but the claims do not identify what an abnormality constitutes. The breadth of the feature does not give scope to the feature.
Claims 31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 28 – 30, 32, 36, 38 – 41, 45, 47, 49, and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sudou US 10,245,905.
As per claim 26, A control system for a wheel-monitoring system of a vehicle having vehicle wheels with an electronic wheel unit disposed in or on at least one of the vehicle wheels for detecting at least one wheel operating parameter of a respective vehicle wheel and for transmitting wheel operating data to the control system, the control system comprising: 
a controller configured to make available an abnormality message in an event of an abnormality which is determined on a basis of the wheel operating data transmitted; (Sudou Col 9 lines 38 – 45) and 

As per claim 28, The control system according to claim 26, wherein said controller has a program-controlled computer and an assigned memory. (Sudou Col 14 lines 35 – 47 or claim 13)
As per claim 29, The control system according to claim 26, further comprising a radio receiver for receiving the wheel operating data which are transmitted as radio signals, said radio receiver being connected to or integrated in said controller. (Sudou Col 6 lines 2 - 7)
As per claim 30, The control system according to claim 26, wherein the at least one wheel operating parameter contains a tire pressure of the respective vehicle wheel. (Sudou Col 9 lines 38 – 45
As per claim 32, The control system according to claim 26, wherein said controller is configured to determine the abnormality by means of a comparison of the wheel operating data with a threshold value. (Sudou Col 11 lines 41 – 49)
As per claim 36, An electronic wheel unit system for a wheel-monitoring system of a vehicle having vehicle wheels, the electronic wheel unit system comprising: 
an electronic wheel unit configured to detect, while being disposed on one of the vehicle wheels, at least one wheel operating parameter of a vehicle wheel and to transmit wheel operating data to a controller of the vehicle; (Sudou Col 9 lines 38 – 45) and 
said electronic wheel unit configured to transmit an abnormality message to the controller of the vehicle in an event of an abnormality which is determined on a basis of the at least one wheel operating parameter detected, and to take into account position data relating to a current 
As per claim 38, The electronic wheel unit system according to claim 36, wherein said electronic wheel unit having: 
at least one sensor for detecting the at least one wheel operating parameter; (Sudou Col 2 lines 3 – 5)
a program-controlled computer connected to said sensor; (Sudou Col 7 lines 27 – 33 a program in inherent in a calculation unit in order to perform the computations)
an assigned memory connected to said program-controlled computer; (Sudou Col 14 lines 35 – 47 or claim 13) and 
a radio transmitter for transmitting the wheel operating data in a form of radio signals, said radio transmitter connected to said program-controlled computer. (Sudou Col 6 lines 2 - 7)
As per claim 39, The electronic wheel unit system according to claim 36, wherein the at least one wheel operating parameter includes a tire pressure of the vehicle wheel. (Sudou Col 9 lines 38 – 45
As per claim 40, The electronic wheel unit system according to claim 36, wherein said electronic wheel unit is configured to determine, on a basis of the position data, which of a plurality of predetermined regions the vehicle is located in, and to select a determination criterion which is used for determining the abnormality, on a basis of an acquired region from a multiplicity of predetermined determination criteria. (Sudou Col 5 lines 6 – 8 and lines 46 - 49)
As per claim 41, The electronic wheel unit system according to claim 36, wherein said electronic wheel unit is configured to determine the abnormality by means of a comparison of the at least one wheel operating parameter with a threshold value. (Sudou Col 11 lines 41 – 49)
As per claim 45, A wheel-monitoring system of a vehicle having vehicle wheels, the wheel-monitoring system comprising: 
a controller; (Sudou Col 5 lines 57 – 59)
an electronic wheel unit disposed on one of the vehicle wheels and configured to detect at least one wheel operating parameter of a vehicle wheel and to transmit wheel operating data to said controller; (Sudou Col 7 lines 27 – 33) 
said controller configured to make available an abnormality message in an event of an abnormality which is determined on a basis of the wheel operating data transmitted; (Sudou Col 7 line 67 and Col 8 lines 1 – 8) and 
said controller further configured to take into account position data relating to a current position of the vehicle for a determination of the abnormality. (Sudou Col 5 lines 6 – 8 and lines 46 - 49)
As per claim 47, The wheel-monitoring system according to claim 45, further comprising satellite-based position-determining circuitry connected to said controller. (Sudou Col 5 lines 46 – 49)
As per claim 49, A method for monitoring wheels in a vehicle being equipped with vehicle wheels, which comprises the following steps of: 
detecting at least one wheel operating parameter of at least one of the vehicle wheels; (Sudou Col 2 lines 3 – 5) and (Sudou Col 7 lines 27 – 33)
transmitting wheel operating data to a controller of the vehicle by means of an electronic wheel unit disposed on a respective vehicle wheel; (Sudou Col 6 lines 2 - 7)

taking into account position data relating to a current position of the vehicle for the determination of the abnormality. (Sudou Col 5 lines 6 – 8 and lines 46 - 49)
As per claim 50, A non-transitory computer readable medium having computer executable instructions for performing a method for monitoring wheels in a vehicle being equipped with vehicle wheels, which comprises the following steps of: 
detecting at least one wheel operating parameter of at least one of the vehicle wheels; (Sudou Col 2 lines 3 – 5) and (Sudou Col 7 lines 27 – 33) and (Sudou Col 5 lines 1 – 10 discloses control units that are interconnected with a program that is inherent to the controller architecture.)
transmitting wheel operating data to a controller of the vehicle by means of an electronic wheel unit disposed on a respective vehicle wheel; (Sudou Col 6 lines 2 - 7)
making available an abnormality message in an event of an abnormality determined on a basis of the at least one wheel operating parameter detected; (Sudou Col 5 lines 6 – 8 and lines 46 - 49) and 
taking into account position data relating to a current position of the vehicle for the determination of the abnormality. (Sudou Col 5 lines 6 – 8 and lines 46 - 49)

Allowable Subject Matter
Claims 33 - 35, 42- 44, 46 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larson ‘742 discloses wheel condition, Fritz ‘347 discloses tire condition, Fischer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TYLER D PAIGE/Primary Examiner, Art Unit 3666